Citation Nr: 0210142	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral allergic 
conjunctivitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
1957 to November 1957.  This matter came before the Board of 
Veterans' Appeals on appeal or a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral allergic conjunctivitis.  When the case was before 
the Board in June 2000, it was remanded to the RO for further 
development.  It was returned to the Board in July 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein has been obtained. 

2.  The veteran's bilateral allergic conjunctivitis is 
inactive and productive of no functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral allergic conjunctivitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.84, 
Diagnostic Code 6018 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and that all 
pertinent evidence and information, to include private 
clinical records, Social Security Administration (SSA) 
records and appropriate VA examinations, have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such outstanding evidence or information.  In sum, the 
facts relevant to this claim have been properly developed and 
no further action is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Under 38 C.F.R. § 4.84, Diagnostic Code 6018, chronic 
conjunctivitis, other than trachomatous conjunctivitis, 
warrants a 10 percent rating if it is active with objective 
symptoms.  If it is healed, it is rated on the basis of 
residuals and assigned a noncompensable evaluation if there 
are no residuals. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Review of the evidence on file shows that on VA examination 
in 1965 the diagnosis was chronic mild bilateral allergic 
conjunctivitis.  

Records of 1993 and 1994 of the Mercy Hospital reflect that 
the veteran complained of problems with his vision but do not 
indicate complaints, treatment or diagnoses of 
conjunctivitis.  In July 1994 he reported that he had been 
drinking for the last couple of days and it had made his 
vision blurry.  

On VA examination in June 1995 a slit lamp evaluation 
revealed normal anterior chambers, cornea, conjunctivae, 
lens, lids, and irises of both eyes.  Further examination 
revealed a pale right optic disc and an elevated left optic 
disc.  The assessment was optic atrophy of the right eye.  It 
was indicated that a definitive ocular diagnosis and the 
possible neurologic manifestations or etiologies could not be 
determined without further testing.  

Records of the Allegheny General Hospital in 1995 and 1996 
reflect constricted visual field and optic atrophy of the 
right eye.  

SSA records obtained in November 1999 include VA outpatient 
treatment (VAOPT) records from 1994 to 1998 and records from 
the Pennsylvania Bureau of Disability Determinations.  A 
VAOPT record of May 1998 reflects that the veteran complained 
of decreased peripheral vision.  He had a history of optic 
neuropathy for two years.  VAOPT records in March and April 
1996 show that the veteran refused additional testing for 
fear of injection of contrast material.  An October 1996 
VAOPT record reflects that he had a history of pseudo-Foster-
Kennedy syndrome.  In March 1997 he was advised to file for 
SSA disability benefits based on his severe visual 
impairment.  A May 1998 VA CT scan of his head, without 
contrast material, revealed no acute hemorrhage or mass 
effect.  The report of a June 1998 ophthalmologic evaluation 
by Dr. Noland, for the Pennsylvania Bureau of Disability 
Determinations, reflects a history of the veteran having been 
punched in the right eye in September 1993.  

On VA examination in April 2002 the examiner noted that in 
recent years the veteran had been diagnosed as having 
anterior ischemic optic neuropathy, bilaterally, with the 
right eye being much worse than the left.  The right eye was 
considered to have optic atrophy for the past seven years or 
so.  Because of the veteran's failure to participate in 
additional testing, the etiology remained obscure.  The fact 
that there had been no further progression suggested that the 
diagnosis of anterior ischemic optic neuropathy was quite 
appropriate.  

It was noted that the veteran was a self-admitted binge 
drinker and alcoholic.  Thus, the examiner felt that there 
might very well be a nutritional component to the optic nerve 
damage.  It was also possible that there had been some 
ingestion of poisonous material which could have contributed 
to vision loss.  

On examination gross peripheral visual field was full and 
normal in the left eye but no visual field could be evaluated 
in the right eye due to markedly decreased vision.  On slit 
lamp evaluation the anterior segments, lids, and lid margins 
were completely within normal limits.  The conjunctivae were 
unremarkable and without evidence of current conjunctivitis, 
allergic or otherwise.  The corneas were normal, bilaterally.  
The anterior chambers were clear and deep, bilaterally.  The 
irises and lens were unremarkable, bilaterally.  The optic 
disc in the right eye was very pale and the left optic disc 
was mildly pale but both discs had normal margins and state 
of elevation.  A retinal examination was unremarkable, 
bilaterally.  

The diagnoses were a history of allergic conjunctivitis, 
bilaterally; no current evidence of conjunctivitis of either 
eye; optic atrophy of the right eye and mild pallor of the 
left optic disc, attributed to anterior ischemic optic 
neuropathy much worse in the right eye than the left; 
possible nutritional component to optic nerve disease; and 
possible toxic optic neuropathy.  

There is no competent evidence of active conjunctivitis since 
1965.  Moreover, the current medical evidence shows that 
veteran has no residuals of conjunctivitis and that his 
visual impairment is due to non service-connected disability.  
Accordingly, an increased rating is not warranted.  


ORDER

An increased rating for bilateral allergic conjunctivitis is 
denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

